DETAILED ACTION
In response to remarks filed 02/18/2022
Status of Claims
Claims 1-22 are currently pending;
Claim 1 and 7 are currently amended;
Claims 2-6 and 8-20 were previously presented;
Claims 21-22 are new;
Claims 1-22 are rejected herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatto (US 4,704840).
With regards to claim 1, Gatto discloses a mortar collar (10) for protecting a flowable sealant (50) positioned between a wall (15) having an aperture (20) through which a conduit (25) is positioned, the mortar collar comprising: a conduit clamp (30, 40) having a wall (30) having a height spanning a first end and a second end of the wall (figure 1), the wall of the conduit clamp positionable in a clamp configuration, in the clamp configuration an interior surface of the wall of the conduit clamp having a shape corresponding to a perimeter shape of a perimeter of the conduit (figures 1-5), such that the wall is sealable against the conduit, the wall of the conduit clamp having a length greater than the perimeter of the conduit so that the conduit clamp is overlapped in the clamped configuration (figure 2 and 4-5; overlapping part 32, 34), in the clamp configuration, and with the conduit clamp positioned about the perimeter of the conduit, the interior surface of the wall of the conduit clamp abutting the perimeter of the conduit (figure 1); and a flange (40) extending outwardly from an exterior surface of the wall of the conduit clamp at the first end of the wall, the flange sized to completely cover the aperture in the wall through which the conduit is positioned when the conduit clamp is positioned about the perimeter of the conduit (figures 1-5; col. 2, lines 1-42).
As to claim 2, Gatto discloses wherein the mortar collar (10) defines a continuous longitudinal slit (35, 35’) through the wall of the conduit clamp (30) and the flange (40), the mortar collar openable along the slit to be positionable over the perimeter of the conduit in a direction orthogonal to a longitudinal axis of the conduit (figures 1-5).
As to claim 3, Gatto discloses wherein the perimeter comprises a circumference (figures 1-5).
As to claim 5, Gatto discloses wherein, in the clamp configuration an interior surface of the wall of the conduit clamp (30) substantially defines a cylinder (figures 1-5).
As to claim 6, Gatto discloses wherein the conduit clamp (30) further comprises a band clamp (col. 2, lines 21-27) positionable over the wall of the conduit clamp and tightenable thereabout to secure the conduit clamp to the conduit (figures 1-3).
With regards to claim 7, Gatto discloses a method of sealing a conduit (25) within an aperture in a wall (15), comprising: positioning the conduit through the aperture in the wall; affixing a mortar collar (10) about a periphery of the conduit and covering the aperture in the wall, the affixing step performed subsequent to the step of positioning the conduit through the aperture in the wall, the affixing step positioning the mortar collar to cover the aperture; the affixing step comprising overlapping the mortar collar about the conduit (figure 4-5; overlapping part 32) whereby an area of at least two layers of the mortar collar in a radial direction orientation from the conduit is created in the overlapping step (figure 5; overlapping parts 32, 34) and positioning a flowable sealant (50) between the wall and the conduit in the aperture in the wall, the mortar collar covering the sealant on a first side of the wall (figures 1-5; col. 2, lines 1-42).
As to claim 8, Gatto discloses further comprising: cutting the wall to create the aperture (20) prior to the step of positioning the conduit (25) through the aperture in the wall (figures 1-5).
As to claim 9, Gatto discloses wherein the mortar collar (10) comprises: a conduit clamp (30) having a wall having a height spanning a first end and a second end of the wall (figures 1-5), the wall of the conduit clamp positioned in the affixing step in sealing relationship with the conduit (col. 2, lines 10-14; figures 1-5).
As to claim 10, Gatto discloses wherein the mortar collar (10) defines a continuous longitudinal slit (35) through the wall of the conduit clamp (30), the affixing step comprising: opening the mortar collar along the slit; and positioning the conduit through the opened slit of the mortar collar (figures 1-5).
As to claim 11, Gatto discloses wherein the step of positioning the conduit (25) through the opened slit (35) of the mortar collar (10) comprises: moving the mortar collar orthogonal to a longitudinal axis of the conduit (figures 1-5).
As to claim 12, Gatto discloses wherein the mortar collar (10) comprises: a flange (40) extending outwardly from an exterior surface of the wall of the conduit clamp (30) at a first end of the wall (figure 1), the flange covering the aperture (20) in the wall and abutting the wall about the aperture as a result of the affixing step (figures 1-5).
As to claim 13, Gatto discloses wherein the mortar collar (10) comprises: a conduit clamp (30)  having a wall having a height spanning a first end and a second end of the wall, the wall of the conduit clamp positioned in the affixing step in sealing relationship with the conduit; and a flange (40) extending outwardly from an exterior surface of the wall of the conduit clamp at a first end of the wall, the flange covering the aperture (20) in the wall and abutting the wall about the aperture as a result of the affixing step (figures 1-5; col. 2, lines 1-42).
As to claim 14, Gatto discloses wherein the mortar collar (10) defines a continuous longitudinal slit (35) through the wall of the conduit clamp (30) and the flange (40), the affixing step comprising: opening the mortar collar along the slit; and positioning the conduit through the opened slit of the mortar collar (figures 1-5; col. 1-42).
As to claim 15, Gatto discloses wherein the step of positioning the conduit (25) through the opened slit of the mortar collar comprises: moving the mortar collar (10) orthogonal to a longitudinal axis of the conduit (figures 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatto (US 4,704840) in view of Logue, Jr. (US 2005/0218648).
As to claim 4, Gatto discloses the invention substantially as claimed. However, Gatto is silent about wherein the wall is a basin wall and the conduit is in fluid communication with an interior of the basin, the wall defining a wall radius of curvature in a plane perpendicular to a longitudinal axis of the basin, wherein the flange defines a flange radius of curvature mating with the wall radius of curvature, whereby, with the flange positioned atop the wall, the flange abuts the wall. Logue teaches a collar for protecting a flowable sealant positioned between a wall having an aperture through which a conduit (2) is positioned (figure 1) and wherein the wall is a basin (1) wall and the conduit (2) is in fluid communication with an interior of the basin (figure 1), the wall defining a wall radius of curvature in a plane perpendicular to a longitudinal axis of the basin, wherein the flange defines a flange radius of curvature mating with the wall radius of curvature (NOTE: exemplary embodiment of figures 1-3 is a cube shaped basin, it is well known to use circular shaped basins; paragraph 0004), whereby, with the flange positioned atop the wall, the flange abuts the wall (figure 3). It would have been obvious to one of ordinary skills in the art to modify the mortar collar of Gatto to be used in a basin as taught by Logue, Jr., since it would provide a collar for confining a flowable material in a space about a pipe passing through the opening. 
As to claim 16, Gatto discloses wherein the step of positioning the conduit (25) through the aperture (20) in the wall comprises positioning an end of the conduit in communication with the interior of the wall (figures 1-5). Gatto discloses the invention substantially as claimed. However, Gatto is silent about wherein the wall is a basin wall and the conduit is in fluid communication with an interior of the basin. Logue teaches a collar for protecting a flowable sealant positioned between a wall having an aperture through which a conduit (2) is positioned (figure 1) and wherein the wall is a basin (1) wall and the conduit (2) is in fluid communication with an interior of the basin (figure 1). It would have been obvious to one of ordinary skills in the art to modify the mortar collar of Gatto to be used in a basin as taught by Logue, Jr., since it would provide a collar for confining a flowable material in a space about a pipe passing through the opening. 
As to claim 18, Gatto as modified above discloses wherein the step of affixing a mortar collar (5) about a periphery of the conduit (2) and covering the aperture in the wall comprises positioning the mortar collar exterior of the basin (Logue figure 3).
As to claim 20, Gatto discloses the invention substantially as claimed. However, Gatto is silent about further comprising: backfilling a backfill adjacent to the wall, with the mortar collar retaining the flowable sealant and preventing the backfill from a blowout of the flowable sealant. Logue discloses a similar method comprising: after the positioning a flowable sealant step, backfilling a backfill adjacent to the wall, with the mortar collar retaining the flowable sealant and preventing the backfill from a blowout of the flowable sealant (paragraph 006). It would have been obvious to one of ordinary skill in the art to modify the collar of Gatto to be used in a basin and backfilled as taught by Logue, since it would provide a collar for protecting and sealing the connection. 
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatto (US 4,704840) in view of Logue, Jr. (US 2005/0218648) and Sangourd et al. (US 2009/0041979).
As to claim 17, Logue discloses wherein the step of affixing a mortar collar (5) about a periphery of the conduit (2) and covering the aperture in the wall comprises positioning the mortar collar exterior of the basin (figure 3). Logue discloses the invention substantially as claimed. Logue is silent about wherein the step of affixing a mortar collar about a periphery of the conduit and covering the aperture in the wall comprises positioning the mortar collar within the interior of the basin. Sangouard et al. teaches a similar collar (2) that can be used in the exterior and/or the interior of a basin (e.g. reactor 5) (figure 1). It would have be obvious to one skilled in the art to use a collar in the interior or the basin to protect the connection from water inside and/or outside of the basin. 
As to claim 19, Gatto as modified above discloses further comprising: affixing a second mortar collar (10) (figure 1 of Sangouard) about the periphery of the conduit and covering the aperture in the wall, the step of affixing a second mortar collar performed subsequent to the step of positioning the conduit (Gatto 25) through the aperture in the wall, the step of affixing the second mortar collar positioning the second mortar collar to cover the aperture.
Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatto (US 4,704840) alone.
As to claims 21 and 22, Gatto discloses the invention substantially as claimed. However, Gatto is silent about wherein the flange is curved to match a curvature of the wall. Gatto teaches wherein the flange (40) is matches the shape of the wall (15) to completely enclose the opening (figures 1 and 4). Examiner takes Official Notice that it would have been within the level of one skilled in the art by looking at the teachings of Gatto one would choose a material that can take the shape of the curved walls, since it would provide a collar capable of covering the entire opening on the wall. Therefore, it would have been obvious to one of ordinary skill in the art to modify he collar of Gatto to match the curvature of a wall, since it would provide a complete covering of the opening on the wall. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection (see rejections above) necessitated by amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678